989 F.2d 484
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Charles M. MOUNT, Petitioner, Appellant,v.UNITED STATES OF AMERICA, Respondent, Appellee.
No. 92-1576.
United States Court of Appeals,First Circuit.
March 16, 1993

APPEAL FROM THE UNITED STATES DISTRICT COURT FOR THE DISTRICT OF MASSACHUSETTS
Charles Merrill Mount on brief pro se.
A. John Pappalardo, United States Attorney, and Tobin N. Harvey, Assistant United States Attorney, on brief for appellee.
D.Mass.
AFFIRMED.
Before Selya, Cyr and Boudin, Circuit Judges.
Per Curiam.


1
Charles Merrill Mount appeals from a district court order denying his motion for return of $18,400.  Following his arrest for violation of 18 U.S.C. § 2314, those funds were seized from a safety deposit box maintained by Mount in the District of Columbia.  And following his conviction, those funds were ordered to be paid in restitution to Goodspeed's, the antiquarian book shop which had suffered a $20,000 loss as a result of Mount's crimes.  There is ample reason to believe that the $18,400 was the unspent balance of the very funds that had been paid by Goodspeed's for historical documents that Mount did not own but had wrongly sold to Goodspeed's.


2
Mount now argues that all of the historical documents which he sold to Goodspeed's were stricken from Count I of the indictment at trial, with the result that Goodspeed's suffered no actual loss and thus was not entitled to restitution.  This contention is flatly contradicted by the record.   See United States v. Mount, 896 F.2d 612, 614-20 (1st Cir. 1990) (describing the evidence under Count I and affirming the conviction thereunder).  We have examined each of Mount's remaining allegations in this regard and find them to be without merit.


3
Affirmed.